Title: From James Madison to the President of the Senate, 14 December 1801
From: Madison, James
To: President of the Senate


Sir,Department of State December 14th 1801.
Agreeably to the “Act to revive and continue in force certain parts of the Act for the Relief and protection of American seamen, and to amend the same,” I have the Honor to lay before Congress an annual Return, ending the 9th Inst, containing an abstract of all the Returns made to the Secretary of State by the Collectors of the Customs for the different ports, pursuant to the “Act for the Relief and protection of American seamen”; to which I have added extracts from the Communications received from the Agents employed in foreign Countries for the Relief of American seamen. I have the Honor to be, with great respect, Sir, your very Obedt Servant,
James Madison
 

   RC and enclosures (DNA: RG 46, Reports and Communications from the Secretary of State, 7A-F1). RC in a clerk’s hand, signed by JM. Enclosures 14 pp.; see nn. 1 and 2. JM sent a nearly identical letter to the Speaker of the House of Representatives, 14 Dec. 1801 (DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1).


   Section 4 of the act authorized collectors at American ports having documentary proof of a seaman’s American citizenship to issue him papers describing his person and certifying his nationality. Section 7 required customs officers to keep records of the certificates they issued and to make quarterly reports of all seamen so registered. JM enclosed an “Abstract from the Returns made to the Secretary of State, by the Collectors of the Customs of Seamen registered under the Act entitled ‘an Act for the relief and protection of American Seamen,’ “ which stated that 5,255 sailors obtained certificates of citizenship by these means in the year ending 30 Sept. 1801 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:477–78; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Commerce and Navigation, 1:458–60).



   JM enclosed extracts of David Lenox’s letters of 15 Jan. and 25 July 1801, Lenox’s reports for the last two quarters of 1800 and the first two of 1801 showing that he had handled 694 cases during the period, extracts from William Savage’s dispatches from Jamaica of 19 May and 6 July 1801, a statement that 56 cases of alleged impressment had been brought to his attention since the last State Department message to Congress, and an abstract of the protests made by American masters of seamen impressed from their ships pursuant to section 5 of the act (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:477–78; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:361–63; see also Lenox to JM, 10 Apr. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:84–85).

